Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2003

USA v. Chandler
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2572




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Chandler" (2003). 2003 Decisions. Paper 360.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/360


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                             PRECEDENTIAL

                                       Filed July 18, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                       No. 01-2572


             UNITED STATES OF AMERICA,
                            v.
                 LINDA LEE CHANDLER,
                                 Appellant

     On Appeal from the United States District Court
         for the Western District of Pennsylvania
                  D.C. No. 00-CR-00169
      District Judge: Honorable Donetta W. Ambrose


           ORDER AMENDING SLIP OPINION

POLLAK, District Judge:
  It is now ordered that the published Opinion in the above
case filed April 14, 2003, be amended as follows:
  In the paragraph beginning on page 221 of 326 F.3d, and
continuing onto page 222, after the phrase “three ounces of
cocaine,” insert the following footnote:
    The following excerpts from Sylvester’s trial testimony
    confirm Sylvester’s recognition of the importance of
    testifying in conformity with the government’s
    expectations. On direct examination, the following
    exchange occurred between Mr. Rivetti and Sylvester:
                          2


  Q:   . . . . What is your understanding under the plea
       agreement as to the information you are
       providing to the agents, could that information
       be used against you?
  A:   Yes, if in fact that I didn’t hold up to my part of
       the bargain, so to speak. That was part of the
       plea bargaining, making sure all the information
       that I provided was with honesty and truthful
       and that if at any time that I decided to basically
       not continue to cooperate, that that information
       could be used against me.
  Q:   All right. So if you were truthful, it wouldn’t be
       used against you?
  A:   That is correct.
  Q:   So you agreed to tell everything you knew about
       the drug trafficking?
  A:   Yes.
  Q:   And your liability was limited to what?
  A:   The three ounces that I sold to the individual.
On cross-examination, the following exchange occurred
between Mr. Scorotow and Sylvester:
  Q:   Let’s talk about that [plea] agreement. The final
       person who put in that you’re honest and
       truthful is sitting right here, Mr. Rivetti, isn’t
       that correct?
  A:   I’m sorry?
  Q:   The person who put what we call that 5K motion
       in to Judge Ziegler was Mr. Rivetti right here?
  A:   Yes.
  Q:   So he’s the arbitrator on if you’re truthful or not,
       right?
  A:   Yes. I would believe so.
                             3


                                 By the Court,
                                  /s/ Louis H. Pollak
                                 District Judge
Dated: July 18, 2003

A True Copy:
        Teste:

                 Clerk of the United States Court of Appeals
                             for the Third Circuit